                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 SHANICE J. PARKER,

                       Plaintiff,

        v.                                        Case No. 2:16-cv-1143
                                                  JUDGE GEORGE C. SMITH
                                                  Magistrate Judge Elizabeth P. Deavers
 ERIC M. MILLER, et al.,

                       Defendants.




                                            ORDER

       This matter is before the Court upon the Parties’ Joint Motion for Stay (Doc. 108). At the

request of all Parties, this action, including the Court’s resolution of pending motions (Docs. 95,

96, and 105), is STAYED pending the outcome of a mediation session scheduled for June 21,

2019. The parties are DIRECTED to notify the Court of the outcome of the mediation session by

June 28, 2019.

       It is further ORDERED that the insurance representatives with authority to settle the

claims on behalf of each of the Defendants may participate in the June 21, 2019 mediation session

by telephone.


                 IT IS SO ORDERED.
                                                      /s/ George C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
